United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2441
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                 Roderick Deshawn Stewart, also known as Rod

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: April 16, 2013
                               Filed: April 22, 2013
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Roderick Stewart directly appeals the judgment of the district court1 after he
pled guilty to a drug charge and was sentenced to a within-Guidelines-range prison

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
term. His counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), this court finds no nonfrivolous issues for appeal. Counsel’s motion
to withdraw is granted, and the judgment of the district court is affirmed.
                       ______________________________




                                        -2-